                                          Case 4:20-cv-01324-PJH Document 17 Filed 07/07/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HERMAN TAMRAT,                                   Case No. 20-cv-01324-PJH
                                                       Plaintiff,
                                   8
                                                                                          ORDER DENYING MOTION TO
                                                 v.                                       APPOINT COUNSEL
                                   9

                                  10     ALAMEDA COUNTY, et al.,                          Re: Dkt. No. 16
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a civil rights case brought pro se by a prisoner. Plaintiff has filed a motion

                                  14   to appoint counsel. There is no constitutional right to counsel in a civil case, Lassiter v.

                                  15   Dep't of Social Services, 452 U.S. 18, 25 (1981), and although district courts may

                                  16   "request" that counsel represent a litigant who is proceeding in forma pauperis, as

                                  17   plaintiff is here, see 28 U.S.C. § 1915(e)(1), that does not give the courts the power to

                                  18   make "coercive appointments of counsel." Mallard v. United States Dist. Court, 490 U.S.

                                  19   296, 310 (1989).

                                  20          The Ninth Circuit has held that a district court may ask counsel to represent an

                                  21   indigent litigant only in "exceptional circumstances," the determination of which requires

                                  22   an evaluation of both (1) the likelihood of success on the merits and (2) the ability of the

                                  23   plaintiff to articulate his claims pro se in light of the complexity of the legal issues

                                  24   involved. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). Plaintiff has presented

                                  25   his claims adequately, and the issues are not complex. Therefore, the motion to appoint

                                  26   counsel (Docket No. 16) is DENIED. In light of the current public health crisis and

                                  27   difficulties using the law library, plaintiff will be provided an extension to file an amended

                                  28   complaint which shall be filed by August 5, 2020. Failure to file an amended complaint
                                          Case 4:20-cv-01324-PJH Document 17 Filed 07/07/20 Page 2 of 2




                                   1   may result in the dismissal of this action.

                                   2          IT IS SO ORDERED.

                                   3   Dated: July 7, 2020

                                   4

                                   5                                                      /s/ Phyllis J. Hamilton
                                                                                         PHYLLIS J. HAMILTON
                                   6                                                     United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
